MacLean, J.
In replevin begun by the issue of a summons, July 19, 1902, a horse and wagon were taken into possession by the marshal. On the return day, July twenty-ninth, the plaintiff appeared and one ¡Klein, who had been served as “ John Doe,” answered, “ demand the return of the chattels and $100 damages.” Then the cause was adjourned to August thirteenth to be tried. On the call of the calendar that day the plaintiff asked for an adjournment, which was refused upon the objection of Klein. When the cause was subsequently called for trial in the due course of business of the court, the plaintiff failed to appear and judgment was accorded the defendants on default, for the return of the chattels or their value, assessed at the amount given in the plaintiff’s complaint. Code Civ. Pro., §§ 1691, 1726, 1730. Sundry proceedings were had before September eleventh when the plaintiff’s counsel, upon his own affidavit, verified that day, procured an order to show cause why the judgment should not be vacated and set aside, with other relief. The motion was argued on its return day, the fifteenth, and on the eighteenth it was ordered that the judgment be vacated, “ but without costs, and that the action be and the same hereby is set down for trial on September 24th., 1902.” From so much of the order as is contained in the words quoted in the last sentence comes this appeal. Whereupon are presented and pressed several points. Most of them are met by the history given above and by the notice of appeal showing that the only part of the order here to be considered is the portion setting down the cause for trial upon a day certain, and which portion the appellant would have reversed. Her counsel insists that the justice had no jurisdiction again to set the cause down for trial, that the judgment was a nullity, and that the vacation of it restored the parties to their position upon her failure to appear, at the calling of the cause for actual trial, which failure, she claims, “virtually amounted to a discontinuance of the action,” for “ when the court rendered the said judgment the case was put *346out of court.” It might he argued ab inconveniendi, that this adjustment would leave the plaintiff in possession of the horse and wagon, and their late possessor with nothing but his lawyer to pay, and the option of instituting new litigation for himself. The propositions of the appellant’s counsel are not supported by the cases he cited nor by the law upon which he calls. The whole matter being one of procedure, the law governing it is the statute obtaining at the time the justice acted, to wit, section 253, chapter 580, Laws of 1902, which went into effect September first, and not section 1367 of the Consolidation Act, as stated, though there is practically little difference between them in so far as concerns the question in hand. That section of the statute empowering the justice to open the default, the power invoked by the plaintiff, now appellant, empowered him also to set the cause down for trial. That power was not exhausted by halves. Hor did the words of the order vacating the unwelcome judgment create a situation virtually or otherwise discontinuing the present action begun by the plaintiff. Actions are rarely discontinued by situation or of themselves. On most cases one may start and stop an action, as one may, to use the simile of Lord Maulé, light a candle and blow it out again, but having lit his candle he must be at pains to put it out betimes lest it burn up his remedy.
Order appealed from affirmed, with costs to the respondents.
Blanchard, J., concurs in result.